NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                ________________

                                       No. 14-3785
                                    ________________

                           CLEIBER SOARES DE OLIVEIRA,
                                                Petitioner

                                             v.

        ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA;
     UNITED STATES DEPARTMENT OF JUSTICE EXECUTIVE OFFICE FOR
        IMMIGRATION REVIEW BOARD OF IMMIGRATION APPEALS
                                        Respondents

                                    ________________

                       On Petition for Review of a Final Order
                         of the Board of Immigration Appeals
                    Immigration Judge: Honorable Steven A. Morley
                                 (No. A205-009-807)
                                  ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   March 16, 2015

              Before: RENDELL, FUENTES, and BARRY, Circuit Judges

                                   (Filed: April 2, 2015)

                                    ________________

                                       OPINION*
                                    ________________

* This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
FUENTES, Circuit Judge

       Petitioner Cleiber Soares de Oliveira petitions for review of an order of the Board

of Immigration Appeals affirming the Immigration Judge’s order of removal. For the

following reasons, we deny the petition.

                                             I.

       Petitioner, a citizen of Brazil, entered the United States without inspection and

has lived in the country for eleven years. He eventually was discovered and placed in

removal proceedings. At the first hearing at which he was represented by counsel, he

admitted the facts asserted in his Notice to Appear and conceded his removability. The

hearing was continued so that counsel could determine Petitioner’s eligibility for relief.

       Instead of arguing for relief from removal, however, Petitioner filed a motion to

withdraw the pleadings—that is, to withdraw the admission of removability—on the

ground that our Court had identified widespread Fourth Amendment violations

committed by Immigration and Customs Enforcement (“ICE”) in a then-recent case. The

Immigration Judge denied the motion in a detailed opinion and ordered Petitioner

removed to Brazil. The Board of Immigration Appeals affirmed without opinion.

                                            II.

       We have jurisdiction under 8 U.S.C. § 1252(a)(1); the Board had jurisdiction

under 8 C.F.R. § 1003.1(b)(3). Where, as here, the Board affirms without opinion, “we

review the [Immigration Judge]’s opinion and scrutinize its reasoning.” Dia v. Ashcroft,

353 F.3d 228, 245 (3d Cir. 2003).

                                            III.

                                             2
       An individual in removal proceedings is generally bound by admissions made by

his or her attorney, including a concession of removability. See Calla-Collado v.

Attorney Gen. of U.S., 663 F.3d 680, 683 (3d Cir. 2011) (per curiam); Hoodho v. Holder,

558 F.3d 184, 191-93 & n.6 (2d Cir. 2009). Petitioner argues that this case constitutes an

exception to that rule. We have carefully reviewed Petitioner’s claims on appeal and

conclude that none of them have merit.

       First, Petitioner contends that he should have been permitted to withdraw his

pleadings because he did not understand the nature of the admissions. According to his

brief, the hearing at which he made these admissions was conducted in Spanish despite

the fact that Petitioner’s first language is Portuguese. This is incorrect. Granted, at the

very first hearing Petitioner attended, there was a Spanish interpreter rather than a

Portuguese interpreter. Petitioner was asked if he needed time to secure counsel; he said

that he did, and the judge granted a continuance. Nothing of substance was discussed,

and the record indicates that Petitioner understood the judge’s questions. Petitioner only

conceded removability at his second hearing, where he was represented by counsel and a

Portuguese interpreter was present. This was entirely proper.

       Next, Petitioner argues that this Court’s intervening decision in Oliva-Ramos v.

Attorney General of the United States, 694 F.3d 259 (3d Cir. 2012), provided a basis for

withdrawing his pleadings. According to Petitioner, we recognized in Oliva-Ramos that

ICE engages in widespread violations of the Fourth Amendment, providing a new basis

for him to file a motion to suppress. This argument fails for two reasons, both of which

were identified by the Immigration Judge. Most significantly, Petitioner has presented no

                                              3
evidence that ICE violated his Fourth Amendment rights. In his brief on appeal, he

alleges that he was arrested by ICE “during a fugitive operation seeking the arrest of

another alien.” (Pet’r’s Br. 2.) This statement is not evidence, however, and it does not

allege a constitutional violation.

       Furthermore, Oliva-Ramos did not create a suppression remedy where there was

none before. Long before Petitioner’s removal hearing, a majority of the Supreme Court

had indicated that suppression was available in removal proceedings in the event of

“egregious or widespread Fourth Amendment violations.” Oliva-Ramos, 694 F.3d at 271-

72, 274-75 (discussing I.N.S. v. Lopez-Mendoza, 468 U.S. 1032 (1984)). Petitioner had an

opportunity to make such a motion before conceding removability, but he did not take it.

       Finally, Petitioner argues that the Board erred in failing to consider the equitable

factors in his favor. He notes, for example, that he has lived and worked in the United

States for eleven years and has no criminal history. Because Petitioner did not raise this

issue before the Board (or even the Immigration Judge), we are without jurisdiction to

consider it. See Castro v. Attorney Gen. of U.S., 671 F.3d 356, 365 (3d Cir. 2012); Lin v.

Attorney Gen. of U.S., 543 F.3d 114, 119-20 & n.6 (3d Cir. 2008).

                                             IV.

       For the foregoing reasons, we deny the petition for review.




                                              4